Citation Nr: 0818822	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-00 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, of the United States 
Code (Montgomery GI Bill or MGIB).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant began serving on active duty in January 1997; 
he is still active.  He appealed to the Board of Veterans' 
Appeals (Board) from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
among other things, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  The program is available to individuals 
who meet certain criteria of basic eligibility.  38 U.S.C.A. 
§ 3011; 38 C.F.R. §§ 21.7040, 21.7042.

An individual who, after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under Section 2107 of 
Title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty before 
October 1, 1996; or after September 30, 1996, and while 
participating in such program received more than $2,000 for 
each year of such participation.  38 C.F.R. § 21.7042(f)(3).  
This amount was increased to $3,400.00 for benefits paid for 
months beginning after December 27, 2001.  See Benefits 
Expansion Act of 2001, Pub. L. No. 107-103 (Dec. 27, 2001).  
Inasmuch as the appellant has stated that he was in the 
Reserve Officer Training Corps (ROTC) program during the four 
and one half years that he attended college, from Fall 1992 
to Fall 1996, the $2000 amount effective prior to December 
27, 2001, applies in this case.  

In denying the appellant's claim, the RO notes that he 
received a three year scholarship and received his commission 
in January 1997.  In this regard, the appellant has stated 
that his ROTC scholarship was "active" only for three years 
of his schooling, at the University of Illinois, and it did 
not cover the first year and second half of his last year of 
college; however, he was in the program for the four and one 
half years that he was in college.  Although the September 
2005 letter to the appellant included the request that he 
send VA a copy of his DD Form 2366 - Montgomery GI Bill Act 
of 1984 (MGIB), the appellant has not provided this evidence 
and the RO has not requested such information from 
alternative sources.  

Under the facts and circumstances of this case, the Board is 
of the opinion that the RO should obtain additional 
information regarding the veteran's participation in the ROTC 
program that led to his commission in January 1997.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following actions:

The RO should obtain proper documentation 
showing information as to the type of 
ROTC program the veteran participated in 
that led to his commission in January 
1997, including the specific number of 
years covered by the scholarship at 
issue.  Specifically, the RO should 
obtain a copy of the appellant's DD Form 
2366, MGIB.  If necessary, contact should 
be made with the Service Department, 
University of Illinois and/or the veteran 
to obtain this information.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



